     Case 18-28393 Doc 36-3 Filed 09/16/19 Entered 09/16/19 14:54:58                                       Desc
               Statement Accompanying Relief From Stay Page 1 of 1




                                    REQUIRED STATEMENT TO ACCOMPANY
                                       ALL MOTIONS TO MODIFY STAY


All Cases: Debtor(s) Asia Ibrahim                                     Case No. 18-28393                Chapter 13

All Cases: Moving Creditor Wells Fargo Bank, N.A.                    Date Case Filed October 9, 2018

Nature of Relief Sought:    Lift Stay        Annul Stay           Other (describe) Dismissal


Chapter 13: Date of Confirmation Hearing                              or Date Plan Confirmed February 14, 2019

1.      Collateral
        a.       Home 9521 Lawler Avenue, Skokie, IL 60077
        b.       Car Year, Make and Model
        c.       Other (describe)

2.      Balance owed as of September 11, 2019 is $ 266,894.93
        Total of all other liens including collateral $0.00

3.      In chapter 13 cases, attach a payment history listing the amount and dates of all payments received from the
        debtor(s) post-petition:

4.      Estimated Value of Collateral (must be supplied in all cases) $ 277,500.00

5.      Default
        a.      Pre-Petition Default
                 Number of months 48___           Amount $92,009.65 _____________

        b.        Post-Petition Default
                 i.      On direct payments to the moving creditor
                         Number of months 4 Amount $7,535.83
                 ii.     On payments to the Standing Chapter 13 Trustee
                         Number of months __N/A___ Amount $N/A_____________

6.      Other Allegations
        a.        Lack of Adequate Protection § 362 (d) (1)
                 i.        No Insurance _________
                 ii.       Taxes Unpaid __________ Amount $ _________
                 iii.      Rapidly depreciating asset _________
                 iv.       Other (describe) ____________

        b.       No Equity and not Necessary for an Effective Reorganization § 362 (d) (2) ________

        c.        Other “Cause” § 362 (d) (1)
                 i.       Bad Faith (describe) __________
                 ii.      Multiple filings __________
                 iii      Other (describe) __________

        d.        Debtor's Statement of Intention regarding the collateral
                 i.           Reaffirm                ii.         Redeem
                 iii.         Surrender               iv.         No Statement of Intention Filed


        Date:    September 16, 2019                             /s/ Michael J. Kalkowski
                                                                Counsel for Movant
